DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10-12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sriram et al. (Pub. No. US  20190294889) in view of Levinson et al. (Patent No. US 10,468,062).
Regarding claims 1, 11, and 19 Sriram teaches a point processor configured to detect a first object by processing a detection point input from a first sensor (camera) [Para. 185, fig. 7 and related description; the data that was acquired by the sensor could be considered detection point]; an image processor configured to detect a second object by processing an image input from a second sensor [Para. 185, fig. 7 and related description]; a point-matching unit configured to: calculate a matching rate (100% meaning the “same”) by matching the detection point (overlap data) with the image [Para. 177 “The inputs may further include overlap data indicating which sensors may detect the same object. This may be in the form of an “Overlap matrix” (OL), where OV(s_i, s_j)=1 of the sensors s_i and s_j may detect a same object; else it is set to 0”. It’s clear that when the is overlapped data, the matching rate is 100% which indicates the “same/identical” object]; and determine whether the second object and the first object are identical based on the calculated matching rate [Para. 191 “This may be based at least in part on determining the first object and the second object are the same object”]; an association unit configured to generate track information (trajectory) by fusing information from the first sensor and the second sensor when it is determined that the first object and the second object are identical [Para 191 and 96]; and an output unit configured to output the track information [fig. 6A-C and related description; Para 96].  
Sriram doesn’t explicitly teach the detection point being point cloud input from lidar corresponding to a first sensor.
Levinson teaches the detection point being point cloud input from lidar corresponding to a first sensor [Col. 6 lines 19-24; fig. 1 steps 102, 104, 118, 122 and related description. it’s clear that the object is identified when objects are the same or identical].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Sriram the ability to compare the objected detected using image from camera and data from lidar, as taught by Levinson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2, 3 and 12, Sriram teaches wherein, detecting and classifying (identify and assigning identifier) the first object based on the detection point [Para. 84 “Each sensor and/or stream may also assign an object identifier to an identified object. The sensor and/or stream may assign one identifier to one object, even if the same object is detected across consecutive time-periods”; Para. 159]; and storing coordinate information of a detection point included in the first object [Para. 98 “storing locations of objects over time (e.g., as global, or real-world coordinates)”].  
Regarding claims 5, 6 and 14, Sriram teaches detecting and classifying (identify and assigning identifier) the second object based on the 33Attorney Docket No: 15438-1454 OPP-HK-2020-0043-US-00image [Para. 84 “Each sensor and/or stream may also assign an object identifier to an identified object. The sensor and/or stream may assign one identifier to one object, even if the same object is detected across consecutive time-periods”; Para. 159], and storing coordinate information of an image pixel included in the second object [Para. 98 “storing locations of objects over time (e.g., as global, or real-world coordinates)”].  
Regarding claim 10 and 18, Sriram teaches output the track information [fig. 6 and related description]; and separately output the information from the first sensor and the second sensor when the first object and the second object are not identical [fig. 6A-C and related description; Para 96].  

Claims 4 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Sriram et al. (Pub. No. US  20190294889) in view of Levinson et al. (Patent No. US 10,468,062) further in view of KIM et al. (Pub. No. US 20140333722).
Regarding claims 4 and 13, Sriram in view of Levinson doesn’t explicitly teach wherein the point processor is configured to: convert coordinate information of the detection point included in the first object to a world coordinate system of an image by projecting the coordinate information onto an image layer.  
However, KIM teaches wherein the point processor is configured to: convert coordinate information of the detection point included in the first object to a world coordinate system of an image by projecting the coordinate information onto an image layer [Para 8, 45, 58, 59, fig. 3, 4 and related description]. 

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Sriram in view of Levinson the ability to convert coordinate by projecting it to image layer as taught by KIM since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sriram et al. (Pub. No. US  20190294889) in view of Levinson et al. (Patent No. US 10,468,062) further in view of Mangla et al. (Pub. No. US 202100219365).
Regarding claims 7, 8, 15 and 16, Sriram in view of Levinson doesn’t explicitly teach the claim limitation. 
However, Mangla teaches the point-matching unit is configured to: generate a first box corresponding to the first object projected onto an image layer [Para. 56, 71, fig. 4, 8, and related description]; generate a second box corresponding to the second object [Para. 56, 71, fig. 4, 8, and related description]; and calculate the matching rate by comparing an area of the first box or the second box with an area of an overlapping region (calculate the matching rate based on a number of detection points included) between the first box and the second box [Para. 56, 71, fig. 4, 8, and related description].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Sriram in view of Levinson the ability to compare the overlap area of first box and second box as taught by Mangla since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sriram et al. (Pub. No. US  20190294889) in view of Levinson et al. (Patent No. US 10,468,062) further in view of MENG et al. (Pub. No. US 20100272366).
Regarding claims 9 and 17, Sriram in view of Levinson doesn’t explicitly teach the claim limitation. 
MENG teaches determine whether the matching rate is equal to or greater than a reference ratio; when it is determined that the matching rate is equal to or greater than the reference ratio, recognize that the first object and the second object are identical [Para. 21and 23]; and transmit the information from the first sensor and the second sensor to the association unit to fuse the information [Para. 21 and 23].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Sriram in view of Levinson the ability to compare first and second image to determine whether  objects is the same based on the comparison threshold, as taught by MENG since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sriram et al. (Pub. No. US  20190294889) in view of Levinson et al. (Patent No. US 10,468,062) further in view of UNNIKRISHNAN et al. (Pub. No. US 20200218913).
Regarding claim 20, Sriram teaches a first sensor configured to acquire a detection point corresponding to a first object around the vehicle [Para. 185, 61, fig. 2, 3, 4, 7 and related description; the data that was acquired by the sensor could be considered detection point]; a second sensor configured to acquire an image of a region around the vehicle [Para. 61 185, fig. 2, 3, 4, 7 and related description; the data that was acquired by the sensor could be considered detection point]; and a sensor fusion apparatus configured to fuse information from the first sensor and the second sensor, wherein the heterogeneous sensor fusion apparatus is further configured to [Para. 191, and 96]: detect the first object by processing a detection point input from the first sensor [Para. 185, 61, fig. 2, 3, 4, 7 and related description; the data that was acquired by the sensor could be considered detection point]; detect a second object by processing an image input from the second sensor [Para. 185, 61, fig. 2, 3, 4, 7 and related description; the data that was acquired by the sensor could be considered detection point]; calculate a matching rate (100% meaning the “same”) by matching the detection point with the image [Para. 177 “The inputs may further include overlap data indicating which sensors may detect the same object. This may be in the form of an “Overlap matrix” (OL), where OV(s_i, s_j)=1 of the sensors s_i and s_j may detect a same object; else it is set to 0”. It’s clear that when the is overlapped data, the matching rate is 100% which indicates the “same/identical” object]; determine whether the first object and the second object are identical based on the calculated matching rate [Para. 191 “This may be based at least in part on determining the first object and the second object are the same object”]; generate track information by fusing the information from the first sensor and the second sensor 36Attorney Docket No: 15438-1454OPP-HK-2020-0043-US-00when it is determined that the first object and the second object are identical [Para 191 and 96]; and output the generated track information [fig. 6A-C and related description; Para 96].
However, Sriram doesn’t explicitly teach the detection point being point cloud input from lidar corresponding to a first sensor.
Levinson teaches the detection point being point cloud input from lidar corresponding to a first sensor [Col. 6 lines 19-24; fig. 1 steps 102, 104, 118, 122 and related description. it’s clear that the object is identified when objects are the same or identical].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Sriram the ability to compare the objected detected using image from camera and data from lidar, as taught by Levinson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Sriram in view of Livenson doesn’t explicitly state having heterogeneous sensors.
UNNIKRISHNAN teaches detecting object using heterogenous sensors [Para. 91, 13 and related description].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Sriram in view of Livenson the ability to use heterogeneous sensor in order to perform the claim limitations, as taught by UNNIKRISHNAN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.






Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666